MEMORANDUM **
Timothy Bruce Ruddle appeals from his 210-month sentence imposed following a guilty-plea conviction for receipt of child pornography, in violation of 18 U.S.C. § 2252A(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ruddle contends that the district court procedurally erred by failing adequately to explain the sentence imposed and that the sentence, at the high-end of the Sentencing Guidelines, is substantively unreasonable. The record reflects that the district court adequately explained the sentence. See United States v. Perez-Perez, 512 F.3d 514, 516-17 (9th Cir.2008). Further, in light of the totality of the circumstances and the factors set forth in 18 U.S.C. § 3553(a), the sentence is not unreasonable. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.